Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher A. DeVore on 09/15/2021.
The application has been amended as follows: 
1. (Currently amended) A modular pushbutton mechanism configured for use with a lockset including a spindle and a plunger extending into the spindle, the modular pushbutton mechanism comprising: 
a first component configured for rotational coupling with the plunger and for axial coupling with the spindle, wherein the first component is rotatable between a locking orientation and an unlocking orientation; 
a second component configured for rotational coupling with the spindle and for axial movement relative to the first component and the spindle, wherein the second component is axially movable between a depressed position and a projected position; and 
, [[.]]
wherein the cam interface comprises a pair of helical ramps and a pair of followers with the helical ramps.

3. (Currently amended) The modular pushbutton mechanism of claim 1, 

12. (Currently amended) A method of installing a modular pushbutton mechanism to a lockset including an inside spindle rotatable about an axis, a plunger extending into the inside spindle, and a lock engaged with the plunger such that rotation of the plunger between an unlocking orientation and a locking orientation is correlated with movement of the lock between an unlocked state and a locked state, the method comprising: 

engaging the first component with the inside spindle such that the first component is axially coupled with the inside spindle; 
engaging a second component with the inside spindle such that the second component is rotationally coupled with the inside spindle and is axially movable relative to the inside spindle; and 
engaging the first component with the second component via a cam interface such that axial displacement of the second component between a projected position and a depressed position is correlated with rotation of the first component and the plunger between the unlocking orientation and the locking orientation, [[.]]
wherein the cam interface comprises a pair of helical ramps and a pair of followers with the helical ramps.

17. (Currently amended) A lockset, comprising: 
an inside housing; 
an inside spindle rotatably mounted to the inside housing; 
an outside housing; 
an outside spindle rotatably mounted to the outside housing; 
a latchbolt mechanism including a latchbolt having an extended position and a retracted position; 

a lock selectively coupling the outside spindle with the center spindle, the lock having an unlocked state in which the lock rotationally couples the outside spindle with the center spindle, Response to Final Office Action (AFCP 2.0) Application No.: 16/713,238 Page 6 of 13ALGN-1756/TSH_71004186the lock having a locked state in which the lock rotationally decouples the outside spindle from the center spindle; 
a plunger engaged with the lock and extending into the inside spindle, the plunger rotatable between an unlocking orientation corresponding to the unlocked state and a locking orientation corresponding to the locked state; and 
a pushbutton mechanism mounted in the inside spindle, the pushbutton mechanism comprising: 
a first component axially coupled with the inside spindle and rotationally coupled with the plunger for joint rotation between the unlocking orientation and the unlocking orientation; 
a second component rotationally coupled with the inside spindle and mounted for axial movement relative to the first component and the inside spindle, wherein the second component is axially movable between a depressed position and a projected position; and 
a cam interface defined at least in part by the first component and the second component; 
wherein the cam interface is configured to rotate the first component and the plunger from the unlocking orientation to the locking orientation in response to axial 
wherein the cam interface configured to axially drive the second component from the depressed position to the projected position in response to rotation of the first component and the plunger from the locking orientation to the unlocking orientation, and [[.]]
wherein the cam interface comprises a pair of helical ramps and a pair of followers with the helical ramps.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Pushbutton mechanism for locksets as claimed in independent claims 1, 12, and 17 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
  	US 6,860,529 (Chong et al.) discloses a modular pushbutton mechanism, in Figures 1-16,  as claimed with cam interface, except for the cam interface comprises a pair of helical ramps and a pair of followers engaged with helical ramps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  For instance, US 8,505,345 discloses a pushbutton mechanism, in Figures 2-8, as claimed with cam interface, but the art is silent about the cam interface comprises a pair of helical ramps and a pair of followers engaged with helical ramps. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675